Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146819(21)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 146819
  v                                                                  COA: 314080
                                                                     Wayne CC: 94-002089-01-FC
  CORTEZ ROLAND DAVIS,
             Defendant-Appellant.
  ______________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its brief on appeal is GRANTED. The brief submitted on February 18, 2014, is
  accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 19, 2014
                                                                                Clerk